IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-58,358-02


                        EX PARTE JOSE NOEY MARTINEZ



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
      IN CAUSE NO. CR-0385-95-G(2) IN THE 370th DISTRICT COURT
                        HIDALGO COUNTY


       Per curiam.
                                        ORDER

       In November 1996, a jury found applicant guilty of the offense of capital murder.

The jury answered the statutory punishment questions in such a way that the trial court set

applicant’s punishment at death. This Court affirmed applicant’s conviction and sentence

on direct appeal. Martinez v. State, No. AP-72,704 (Tex. Crim. App. June 30, 1999). On

March 12, 2008, this Court remanded applicant’s writ application to the trial court. On

August 1, 2012, because it had been more than four years since the application was

remanded, we ordered the trial court to resolve any remaining issues in the case within 90

days of the date of that order, and we ordered the clerk to thereafter transmit the complete
                                                                                  Martinez -2-

writ record to this Court.

       Although one extension was obtained, the writ record was not forwarded to this Court.

On June 18, 2014, this Court issued a second order in which it noted that the writ application

was more than a year overdue. In that order, the Court ordered the trial court to finish

resolving the issues in the case and enter findings of fact and conclusions of law within 60

days of the date of that order. We also ordered the district clerk to immediately thereafter

forward the complete record of the case to this Court. Thus, this Court should have received

this writ record around August 18, 2014.

       The case is yet again more than a year overdue. We, therefore, order the trial court

to resolve the issues in the case and enter findings of fact and conclusions of law within 30

days of the date of this order. The district clerk shall immediately thereafter forward the

complete record of the case to this Court. No further extensions will be entertained. If the

completed case is not forwarded to this Court on or before January 25, 2016, an order to

show cause and notice to appear will issue against the trial judge, the prosecutor, and defense

counsel.

       IT IS SO ORDERED THIS THE 16 th DAY OF DECEMBER, 2015.

Do Not Publish